[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff Douglas Cornwell, CPA seeks to attach to the value of $125,000.00 real property owned by the four defendants. The plaintiff claims that defendant Adolf Tomaselli is liable under an indemnity agreement for a claim being made against the plaintiff by William Slinsky and Elizabeth Slinsky. The plaintiff also claims that Adolf Tomaselli made a fraudulent conveyance to Linda Tomaselli Dorflinger, Anita Tomaselli Satti, and Kathryn C. Walker.
The validity of the plaintiff's claims depends upon the validity of the Slinskys' claim against the plaintiff. The plaintiff has failed to show there is a reasonable basis for the CT Page 6445 claim being made by the Slinskys. The plaintiff has also failed to establish a reasonable basis for ascertaining the amount of the Slinskys' claim. Consequently, the plaintiff has failed to establish probable cause as to the validity of the claims being made in this lawsuit.
The application for a prejudgment remedy is denied.
THIM, JUDGE